Citation Nr: 0426673	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  94-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of an 80 percent evaluation for 
central nervous system sarcoidosis with seizure disorder and 
history of pulmonary sarcoidosis, to include entitlement to 
an evaluation in excess of 10 percent for central nervous 
system sarcoidosis and an evaluation in excess of 10 percent 
for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran was retired from active military service in 
September 1990 with more than 26 years of active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO reduced an evaluation 
for central nervous system sarcoidosis with seizure disorder 
and history of pulmonary sarcoidosis from 80 percent to 10 
percent disabling.  In January 1997, the Board remanded this 
claim for additional development, and referred to the RO an 
inextricably intertwined issue of service connection for a 
cognitive disorder as secondary to service connected central 
nervous system sarcoidosis.

In a decision dated in June 2001, the RO granted service 
connection for cognitive disorder/dementia as secondary to 
service connected central nervous system sarcoidosis.  The RO 
assigned an initial 10 percent evaluation effective to 
October 1, 1990, and a 30 percent evaluation effective from 
November 7, 1996.  The veteran has not initiated an appeal on 
this issue by filing a Notice of Disagreement (NOD).  See 
38 C.F.R. § 20.201 (2001); Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).  The RO also assigned a separate 10 
percent evaluation for pulmonary sarcoidosis, and continued 
the 10 percent rating for central nervous system sarcoidosis 
with seizure disorder.

In this case, the veteran has disputed the propriety of the 
RO's rating reduction for his central nervous system 
sarcoidosis with seizure disorder and history of pulmonary 
sarcoidosis as well as the separately assigned 10 percent 
ratings for central nervous system sarcoidosis and pulmonary 
sarcoidosis.  The Board has rephrased the issues listed on 
the title page to reflect the ratings in effect as well as 
the issue as to whether the rating reduction was proper.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded).

The Board notes that a March 1998 clinical record from 
Eisenhower Army Medical Center reveals an impression that the 
veteran manifested decreased hearing as secondary to 
"exposure in infantry."  The RO previously denied a claim for 
service connection for hearing loss in May 1991.  The Board 
is of the opinion that an informal claim to reopen has been 
filed.  See Crawford v. Brown, 5 Vet. App. 33, 34-5 (1993).  
Furthermore, the veteran has raised claims for service 
connection for traumatic injury to the right eye and service 
connection for headaches as secondary to medication use for 
service connected central nervous system sarcoidosis.  These 
claims are referred to the RO for appropriate action.


REMAND

In October 1996, the veteran appeared and testified before a 
Member of the Board who has since retired.  By letter 
received September 2004, the veteran has exercised his right 
to a new hearing before a Veterans Law Judge who will 
ultimately make the final determination in the case.  The 
case, therefore, is remanded to the RO to accommodate the 
veteran's request for a Travel Board hearing to be conducted 
at the Columbia RO.  Accordingly, the case is REMANDED to the 
RO via the Appeals Management Center in Washington DC for the 
following:

The RO should undertake appropriate action to 
schedule the veteran for a hearing before a 
Veterans Law Judge sitting at the RO.  Notice 
should be sent to the veteran and to his 
representative, if any, in accordance with 
applicable regulations.  Care should be taken to 
assure that the veteran is adequately informed of 
the time and location of the hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the veteran or his representative until further notice, but 
the veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


